EXHIBIT 10.12

BUCYRUS INTERNATIONAL, INC.

NON-EMPLOYEE DIRECTORS STOCK FEE GUIDELINES

UNDER OMNIBUS INCENTIVE PLAN 2007

 

1. Establishment. Bucyrus International, Inc. (the “Company”) hereby establishes
these guidelines for stock fees payable to the members of its Board of Directors
who are not officers or employees of the Company or any of its subsidiaries
(“Non-Employee Directors”) pursuant to the Company’s Omnibus Incentive Plan 2007
(the “2007 Plan”).

 

2. Effective Date and Administration. The effective date of these Guidelines is
January 1, 2008. These Guidelines shall be administered by the Nominating and
Corporate Governance Committee of the Board of Directors (the “Committee”)
pursuant to the 2007 Plan.

 

3. Grants of Common Stock. Pursuant to Section 5 and the applicable provision of
the 2007 Plan, each Non-Employee Director shall be granted shares of the
Company’s Class A Common Stock (“Common Stock”), on or after January 1, 2008, as
follows:

 

  (a) Initial Grants. Any individual who is initially elected or newly appointed
to the Board of Directors as a Non-Employee Director (the effective date of such
election or appointment, the “Initial Grant Date”) prior to July 1 of a year
shall be granted such number of shares of Common Stock, rounded down to the
nearest whole number, whose Fair Market Value (as determined under the 2007
Plan) of the Initial Grant Date shall equal $75,000. Any individual whose
Initial Grant Date occurs on or after July 1 of a year shall be granted such
number of shares of Common Stock, rounded down to the nearest whole number,
whose Fair Market Value (as determined under the 2007 Plan) on such Initial
Grant Date shall equal $75,000 multiplied by a fraction, the numerator of which
is the number of months remaining in the calendar year (not including the month
of the Director’s initial election or appointment) and the denominator of which
is 12.

 

  (b) Subsequent Grants. On the date of each annual meeting of shareholders of
the Company (“Annual Grant Date”), a Non-Employee Director, if re-elected or
retained as a Non-Employee Director at such meeting, shall be granted such
number of shares of Common Stock, rounded down to the nearest whole share, whose
Fair Market Value (as determined under the 2007 Plan) on the Annual Grant Date
shall equal $75,000.



--------------------------------------------------------------------------------

  (c) No Right to Grants. To avoid a duplicative grant in one year, a
Non-Employee Director who is initially elected or newly appointed on the date of
an annual meeting of shareholders shall be entitled only to the grant described
in subsection (a) and not also the grant described in this subsection (b) for
such year. A re-elected or re-appointed Non-Employee Director on the date of an
annual meeting shall be entitled only to the grant described in subsection
(b) (if otherwise eligible therefor) and not the grant described in subsection
(a) for such year. A Non-Employee director whose service as a director is
terminated for any reason prior to or after the Annual Grant Date in any year
shall not be entitled to a pro-rated grant of Common Stock for such period
either before or after the Annual Grant Date.

 

  (d) Deferral of Grants. A Non-Employee Director may defer receipt of all or
any portion of the Common Stock received pursuant to this Section 5 in
accordance with the terms and conditions of the Bucyrus International, Inc.
Non-Employee Directors Deferred Compensation Guidelines (the “Deferred
Compensation Guidelines”).

 

4. Election of Common Stock in Lieu of Cash Fees.

 

  (a) Initial Election. Any individual who is initially elected or newly
appointed to the Board of Directors as a Non-Employee Director may elect, within
the first thirty (30) days following such date, to receive his cash-denominated
annual retainer and/or meeting attendance fees paid after the date such election
in shares of Common Stock. The number of shares shall be determined by dividing
the amount elected by the Fair Market Value (as determined under the 2007 Plan)
of a share of Common Stock on the date the amount elected would have otherwise
been paid in cash. Any fractional share shall be paid in cash.

 

  (b) Annual Election. Each Non-Employee Director may elect, prior to
December 31 of a year, to receive all or any specified portion of his cash
retainer and/or meeting attendance fees paid in the following calendar year in
shares of Common Stock. The number of shares shall be determined by dividing the
amount elected by the Fair Market Value (as determined under the 2007 Plan) of a
share of Common Stock on the date the amount elected would have otherwise been
paid in cash. Any fractional share shall be paid in cash.

 

5.

Issuance of Common Stock. Shares of Common Stock issued under Section 3 of these
Guidelines will be issued pursuant to Section 6(d) of the 2007 Plan, and shares
of Common Stock issued under Section 4 will be issued pursuant to

 

2



--------------------------------------------------------------------------------

 

Section 6(f) of the 2007 Plan. All shares of Common Stock issued under these
Guideline will be issued without contractual restrictions thereon other than
restrictions imposed by Section 7 of the 2007 Plan or as are imposed by Company
or Committee policy.

 

6. Termination of Service as Non-Employee Director. If a Non-Employee Director
ceases to serve on the Board of Directors for any reason, then all rights to
receive Common Stock hereunder shall terminate immediately and without recourse.

 

7. Termination and Amendment. The Board of Directors (acting through the
Committee to the extent permitted by law) may at any time terminate these
Guidelines and may amend these Guidelines, not more often than once in any six
month period, as it shall deem advisable including (without limiting the
generality of the foregoing) any amendments deemed by the Board of Directors to
be necessary or advisable to assure conformity of the Guidelines with any
requirements of state and federal laws or regulations now or hereafter in
effect; provided, however, that the Board of Directors may not, without approval
by the shareholders of the Company make any modifications which, under Rule
16b-3 or the rules of the NASDAQ National Market, require such approval.

 

8. Rights as a Shareholder. A Non-Employee Director shall have no rights as a
shareholder with respect to Common Stock granted under these Guidelines until
the date of issuance of the stock certificate to him or her. No adjustment will
be made for dividends or other rights for which the record date is prior to the
date such Common Stock is issued.

 

3